Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications: Request for Continued Examination, filed 30 March 2021, and IDS, filed 30 March 2021, to the Original Application, filed 8 August 2019.

2. 	Claims 1-5, 7-11, and 13-17 are pending.  Applicant has cancelled claims 6, 12, and 18.  Claims 1, 7, and 13 are independent claims.  



Request for Continued Examination

3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 



Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 30 March 2021 was filed after the mailing date of the original application on 8 August 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


5.	Claims 1-4, 7-10, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naibo (U.S. Publication 2011/0029852 A1) in view of Philip (U.S. Publication 2015/0074747 A1) and Tibrewal (U.S. Patent 9,152,695 B2).
As per independent claim 1, Naibo teaches a data management system (See Naibo, Figure 3), comprising:
a first, storage device configured to store a base file associated with a first, version of a virtual machine (See Naibo, Figure 3, element 330);
a second storage device configured to store one or more forward incremental files associated with one or more versions of the virtual machine (See Naibo, Figure 3, elements 330 and 326);
…
one or more processors in communication with the first storage device and the second storage device, the one or more processors configured to perform operations (See Naibo, Figure 3, elements 314, 344) including:
identifying a spreadsheet stored in a file in a monitored computer system, the spreadsheet including formatted text and row and column dimensions (See Naibo, Figure 3, element 326, and paragraphs 0009, 0019, 0024, and 0059, describing identifying a spreadsheet that includes titles, rows, columns, and tables).
	Naibo does not teach expressly:
	… a processor-implemented text content verifier…
… generating spreadsheet spatial metadata by parsing the formatted text and row and column dimensions;
incorporating at. least some of the spreadsheet spatial metadata in a machine-readable key to verify an audit event in a series of audit events including at least a create event, a write event, a read event, or a cleanup event; and
supplying the spreadsheet spatial metadata and the machine-readable key to the text content verifier for verification of the audit event,
however, Philip and Tibrewal teach these limitations:
… a processor-implemented text content verifier…
incorporating at. least some of the spreadsheet spatial metadata in a machine-readable key to verify an audit event in a series of audit events including at least a create event, a write event, a read event, or a cleanup event; and
supplying the spreadsheet spatial metadata and the machine-readable key to the text content verifier for verification of the audit event 
(See Philip, paragraphs 0024, 0036, 0038, 0040-0045, 0050, and 0052-0055, describing meta-driven object-based audit data report; incorporate metadata to auditable value to verify auditing data for objects/attributes, wherein the auditing including insert, update, delete operations; and providing the metadata and auditable value in order to generating audit reports including audit data (fig.6, “Event Type” includes “Object Data Update’’', “Object Data Insert”); 
… generating spreadsheet spatial metadata by parsing the formatted text and row and column dimensions

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the teachings of Philip with the data management system of Naibo.  The motivation for doing so would have been to assist the user in providing audit reports regarding interested objects/attributes of the spreadsheet.
Therefore, it would have been obvious to combine Philip with Naibo for the benefit of assisting the user in providing audit reports regarding interested objects/attributes of the spreadsheet to obtain the invention as specified in claim 1.
Before the effective filing date of the invention it would also have been obvious to one of ordinary skill in the art to include the teachings of Tibrewal with the data management system of Naibo.  The motivation for doing so would have been to allow users to navigate the multidimensional space more intuitively and more effectively.  
Therefore, it would have been obvious to combine Tibrewal with Naibo for the benefit of allowing users to navigate the multidimensional space more intuitively and more effectively to obtain the invention as specified in claim 1.
As per dependent claim 2, Naibo, Philip and Tibrewal teach the limitations of claim 1 as described above.  Naibo, Philip and Tibrewal also teach wherein the one or more processors are further configured to: identify a data construct in the spreadsheet, the data construct including a table or a header; and incorporate the identified data structure in the spreadsheet spatial metadata (See Naibo, paragraphs 0009, 0019, 0042, and 0063).
As per dependent claim 3, Naibo, Philip and Tibrewal teach the limitations of claim 2 as described above.  Naibo, Philip and Tibrewal also teach wherein the text content verifier is included in a tiered array of text content verifiers and wherein the spreadsheet spatial metadata is supplied to the tiered array of text content verifiers (See Philip, paragraphs 0025-0026, and 0038-0041, describing metadata for verifying which objects/attributes are auditable in order to configure enable or disable auditing for the objects/attributes).  The motivation to combine Philip with Naibo remains as noted with regard to claim 1.
As per dependent claim 4, Naibo, Philip and Tibrewal teach the limitations of claim 3 as described above.  Naibo, Philip and Tibrewal also teach wherein a first text content verifier in the array of tiered text content verifiers is supplied spreadsheet spatial metadata comprising keyword data sourced from a first ranked region of the spreadsheet, and a second text content verifier in the tiered array of text content verifiers is supplied spreadsheet spatial comprising aspects of the data construct sourced from a second ranked region of the spreadsheet (See Naibo, paragraphs 0009, 0019, 0042, and 0060.  See also Philip, paragraphs 0025-0026, and 0038-0041, describing that metadata defining objects and attributes of objects are auditable in order to configure enable or disable objects/attributes ’ auditing). The motivation to combine Philip with Naibo remains as noted with regard to claim 1.
As per independent claim 7, Naibo teaches a computer-implemented method by a data management system… (See Naibo, Abstract).

As per dependent claim 8, Naibo, Philip and Tibrewal teach the limitations of claim 7 as described above.  Claim 8 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
As per dependent claim 9, Naibo, Philip and Tibrewal teach the limitations of claim 8 as described above.  Claim 8 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.
As per dependent claim 10, Naibo, Philip and Tibrewal teach the limitations of claim 9 as described above.  Claim 8 additionally incorporates substantially similar subject matter as that of claim 4 above, and is additionally rejected along the same rationale as used in the rejection of claim 4.
As per independent claim 13, Naibo teaches a machine-storage medium storing instructions which, when read by a machine, cause the machine to perform operations… (See Naibo, Figure 3).
Independent claim 13 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 14, Naibo, Philip and Tibrewal teach the limitations of claim 13 as described above.  Claim 14 additionally incorporates substantially similar 
As per dependent claim 15, Naibo, Philip and Tibrewal teach the limitations of claim 14 as described above.  Claim 15 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.
As per dependent claim 16, Naibo, Philip and Tibrewal teach the limitations of claim 15 as described above.  Claim 16 additionally incorporates substantially similar subject matter as that of claim 4 above, and is additionally rejected along the same rationale as used in the rejection of claim 4.


6.	Claims 5, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naibo (U.S. Publication 2011/0029852 A1) in view of Philip (U.S. Publication 2015/0074747 A1) and Tibrewal (U.S. Patent 9,152,695 B2), as applied to claims 4, 10, and 17 above, and further in view of Kraft (U.S. Publication 2013/0132927 A1).
	As per dependent claim 5, Naibo, Philip and Tibrewal teach the limitations of claim 15 as described above.  Naibo, Philip and Tibrewal also teach expressly wherein the keyword data is sourced…based on a selection of a row or column dimension of the spreadsheet (See Naibo, paragraphs 0009, 0019, 0042, and 0060).  Naibo, Philip and Tibrewal do not teach expressly a proximity-based keyword search, however, Kraft teaches this limitation (See Kraft, Figure 9E, and paragraphs 0072-0073, describing selecting “Field1” to display a column’s range, name, description, type, etc.).  Before the 
As per dependent claim 11, Naibo, Philip and Tibrewal teach the limitations of claim 10 as described above.  Claim 11 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.
As per dependent claim 17, Naibo, Philip and Tibrewal teach the limitations of claim 16 as described above.  Claim 17 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.



7. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.


Conclusion

8.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	Von Kaenel (U.S. Publication 2009/0089254 A1) discloses an improved enterprise spatial system.
	Shorter (U.S. Publication 2020/0279108 A1) discloses automated classification and interpretation of life science documents.
	

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
10. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/LAURIE A RIES/Primary Examiner, Art Unit 2176